Citation Nr: 1215343	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for renal dysfunction.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2011, a hearing was held before the undersigned Veterans Law Judge.  In November 2011, the Board remanded the case for additional development.  It has since returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2011, the Board directed that the RO/AMC request printed copies of all treatment records pertaining to the Veteran from the VA Medical Center in Hampton, Virginia for the period from January 1998 to the present; and from the VA Medical Center in Tampa and any associated outpatient clinics for the period from July 2008 to the present.

The February 2012 supplemental statement of the case indicates that the following evidence was reviewed: VA treatment records from the Tampa VA Medical Center, dated June 2007 through November 2011; and VA treatment records from Hampton VA Medical Center, dated February 1997 to March 2007.  While Board has since the November 2011 remand been granted access to Virtual VA, on review of that data base and the claims folder, the referenced records are neither contained in the Veteran's claims folder nor in Virtual VA.  Thus, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (The Board errs when it fails to ensure compliance with its remand orders.)   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must either request printed copies of or upload the following records to Virtual VA: all treatment records pertaining to the Veteran from the VA Medical Center in Hampton, Virginia for the period from January 1998 to the present; and from the VA Medical Center in Tampa and any associated outpatient clinics for the period from July 2008 to the present.  

2.  The RO/AMC must ensure that all referenced records are contained in the Veteran's claims folder or in Virtual VA.  

3.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the issues of entitlement to service connection for type 2 diabetes, and entitlement to compensation under 38 U.S.C.A. § 1151 for renal dysfunction.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



